      Case 1:20-cv-04942-AJN-RWL Document 119 Filed 09/15/21 Page 1 of 1

                                                                                        KANE KESSLER, P.C.
                                                                                        600 THIRD AVENUE
                                                                                        NEW YORK, NEW YORK 10016
                                                                                        TEL 212.541.6222
                                                                                        FAX 212.245.3009
                                                                                        WWW.KANEKESSLER.COM

                                                                                        WRITER’S DIRECT NUMBER
                                                                                        212.519.5147

                                                                                        WRITER’S EMAIL
                                                                                        arosenberg@kanekessler.com
September 15, 2021
VIA ECF                                                     9/15/21

Hon. Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007
Re:    Shixu Bai v. Tegs Management, LLC, et al.; Docket No.: 20-cv-4942 (AJN) (RWL)
Dear Judge Nathan:
        In addition to Defendants Tegs Management, LLC (“TEGS”) and Grand Market International
Corporation (“GMI”) (collectively “Corporate Defendants”), this firm represents individual
Defendants Eduard Shnayder, Gregory Tolston, Syoma Shnayder, Arthur Gavrilov, Albert Niyazov,
and Beni Sneider (collectively “Individual Defendants”) in the above referenced matter. As more
specifically described below, we write with Plaintiff’s consent to request a stay of the time for the
Individual Defendants to move or answer with regard to the Third Amended Complaint.
         While Plaintiff’s Third Amended Complaint was filed on June 8, 2021, the Individual
Defendants were not served until the period between August 31 and September 7, 2021. As the Court
knows, on July 22, 2021, the Corporate Defendants filed a pre-answer motion to dismiss that will be
fully briefed and submitted on or before September 28, 2021. See ECF Doc. No. 117.
         Since the claims against the Individual Defendants are virtually the same as asserted against
the Corporate Defendants, it is respectfully submitted that if the instant motion to dismiss is granted,
the claims against the Individual Defendants will likewise fail. If, however, the motion is denied, the
Court’s decision will impact and guide the Individual Defendants’ response to the Third Amended
Complaint. Accordingly, in order to avoid having to file a motion to dismiss on behalf of the Individual
Defendants, make the same arguments as already set forth in the Corporate Defendants’ motion, and
burden the court and the parties with unnecessary motion practice at this point, we respectfully request SO
that the Individual Defendants’ time to answer or move with regard to the Third Amended Complaint
                                                                                                         ORDERED.
be stayed until 30 days after the Court’s decision on the Corporate Defendants’ motion to dismiss.
       This is the Individual Defendants’ first request for an extension and, again, Plaintiff has
consented to this request.                                                                                       9/15/21
       Thank you for the court’s consideration.
                                                              Respectfully submitted,
                                                              /s/ Arthur M. Rosenberg
cc:    All Counsel (via ECF)
